          C
[T                                                    U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007
                                                      April 2, 2020

                                       Application granted.
VIA ECF
                                       SO ORDERED.
Hon. John G. Koeltl
United States District Judge
United States District Court           New York, NY /s/ John G. Koeltl
500 Pearl Street                       April 2, 2020 John G. Koeltl, U.S.D.J.
New York, New York 10007

       Re:     International Refugee Assistance Project v. United States Citizenship and
               Immigration Services et al., 19 Civ. 8905 (JGK)

Dear Judge Koeltl:

        This Office represents Defendant United States Department of State (“State”) in the above
referenced Freedom of Information Act (“FOIA”) matter. State writes to respectfully request a 60-
day stay of the existing deadlines for processing and production of responsive documents for
Plaintiff International Refugee Assistance Project (“IRAP” or “Plaintiff”)’s FOIA request in light
of the COVID-19 pandemic’s effect on federal government operations.1 Pursuant to an agreement
between the parties, and as detailed in previous status reports to the Court, State has been
processing documents at a rate of 300 pages per month, and producing documents every 4 weeks.
See ECF No. 17. State made productions on January 6, February 6, and March 6; the next
production was supposed to occur on April 6.

        After conferring with opposing counsel, it is our understanding that Plaintiff does not
consent to the requested stay. While counsel for Plaintiff offered to agree to a shorter stay if State
would be willing to work on a Vaughn index during that same time period, as the undersigned
counsel explained to Plaintiff, given the current COVID-19 pandemic, State needs a longer stay
and preparing a Vaughn index would require State employees to travel to the office, which is not
currently advised. The specific grounds for the requested stay and extension of deadlines are as
follows:

1.     Due to the COVID-19 pandemic, the Office of Management and Budget (“OMB”),
       following guidance from the President and the Centers for Disease Control (“CDC”),2 has

1
  The undersigned acknowledges that under I.F of your Honor’s Individual Practices, letter-
motions, together with any related exhibits, should not exceed 3 pages in length. However, I
respectfully request permission to exceed the page limit in light of the necessity to submit a
declaration to explain State’s current operational limitations due to COVID-19.
2
 See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed April
1, 2020); Centers for Disease Control and Prevention. “Implementation of Mitigation Strategies
                                                                                                Page 2



        asked agencies to “offer maximum telework flexibilities to all current telework eligible
        employees, consistent with operational needs of the departments and agencies as
        determined by their heads.” Decl. of Eric F. Stein ¶ 5 (March 27, 2020), attached as Exhibit
        A. On March 17, 2020, the OMB issued a memorandum to the heads of all departments
        and agencies with the subject line “Federal Agency Operational Alignment to Slow the
        Spread of Coronavirus (COVID-19).” Id. ¶ 6. The OMB memorandum directed Executive
        Branch agencies to “[r]educe and re-prioritize non-mission-critical services to free up
        capacity for critical services,” to “[m]aximize telework across the nation for the Federal
        workforce,” and to “immediately adjust operations and services to minimize face-to-face
        interactions.” Id. ¶ 8.

2.      The State Department Office of Information Programs and Services (“IPS”) is responsible
        for processing and producing non-exempt records in response to Plaintiff’s FOIA request.
        IPS employs retired foreign service officers (retired annuitants or “REAs”) to review
        documents in response to FOIA requests. REAs are no longer able to access their State
        Department offices for two reasons. First, the processing of FOIA cases is not a mission-
        critical function, and it does not fit within the exceptions noted in the most recent OMB
        Circular. In addition, because REAs are retired Foreign Service Officers, many of them
        are within the age groups identified by the CDC as being at higher risk for serious illness
        from COVID-19. Accordingly, effective March 19, 2020, IPS paused the scheduling of all
        REAs working in Department offices for the next several weeks. Id. ¶¶ 11-12.

3.      The vast majority of REAs are not telework-ready. State estimates there is a 96% reduction
        in REA availability. Id. ¶ 13. Even if State were to increase its teleworking, the REAs
        assigned to this case could not process the remaining records remotely because State is
        processing the records for this case in a document review system called FREEDOMS 2.
        Id. ¶ ¶ 14-15. The FREEDOMS 2 system is operated exclusively on a Department
        classified computer network, ClassNet, and therefore, is not remotely accessible. Id. ¶¶ 16-
        17.

4.      In addition, prior to release of any records, IPS employees must consult with other
        Department components and components of the executive branch. Id. ¶¶ 18-19. IPS has
        been informed that changes in staffing patterns as a result of the COVID-19 pandemic have
        made it difficult for other executive branch components to perform such consultations. Id.

        For these reasons, State respectfully requests that the Court stay the current production
deadlines for 60 days, and require the parties to file a joint status report by June 1, 2020, addressing
State’s ability to continue processing Plaintiff’s FOIA request.

        I thank the Court for its consideration of this request.




for Communities with Local COVID-19 Transmission, https://www.cdc.gov/coronavirus/2019-
ncov/downloads/community-mitigation-strategy.pdf (last accessed April 1, 2020).
                                                                           Page 3




                                        Respectfully,

                                        GEOFFREY S. BERMAN
                                        United States Attorney

                                  By:          /s/ Rebecca R. Friedman
                                        REBECCA R. FRIEDMAN
                                        Assistant United States Attorney
                                        Tel: (212) 637-2614
                                        Fax: (212) 637-2686


cc: Counsel of Record (via ECF)
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 1 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 2 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 3 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 4 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 5 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 6 of 7
Case 1:19-cv-08905-JGK Document 29-1 Filed 04/02/20 Page 7 of 7
